            Case 1:20-cv-08126-CM Document 5 Filed 11/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARIO MARCIAL GUZMAN,

                                Plaintiff,
                                                                 20-CV-8126 (CM)
                    -against-
                                                                CIVIL JUDGMENT
DONALD TRUMP,

                                Defendant.

         Pursuant to the order issued November 13, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice for Plaintiff’s failure to submit a completed amended request to proceed in forma

pauperis (“IFP application”) or pay the $400.00 in filing fees. See 28 U.S.C. §§ 1914, 1915.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     November 13, 2020
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge
